Citation Nr: 0929804	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of a right leg shell fragment wound.  

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a left leg shell fragment wound.  

3.  Entitlement to an increased rating for residuals of a 
right leg shell fragment wound, currently rated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
left leg shell fragment wound, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2006 and February 2008 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims for service connection for a 
right knee disability, to include as secondary to service-
connected residuals of a right leg shell fragment wound, and 
a left knee disability, to include as secondary to service-
connected residuals of a left leg shell fragment wound; and 
continued a 20 percent rating for residuals of a right leg 
shell fragment wound and a 10 percent rating for residuals of 
a left leg shell fragment wound.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for a right knee disability, 
as secondary to service-connected residuals of a right leg 
shell fragment wound, and a left knee disability, as 
secondary to service-connected residuals of a left leg shell 
fragment wound, are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The residuals of a right leg shell fragment wound 
(posterior and lateral crural muscles and muscles of the 
calf) are manifested by subjective complaints of pain, 
fatigue, decreased coordination, and weakness.  Objective 
manifestations include diminished muscle strength and 
weakness on prolonged weight bearing, but no increased 
fatigability or loss of deep fascia or muscle substance.  
There is no evidence of intermuscular scarring, adhesion to 
the bone, impairment of muscle tonus, muscle herniation, 
muscle atrophy, diminished muscle excitability, bone damage, 
or tendon damage.  Those manifestations amount to no more 
than moderately severe muscle injury.  

2.  The Veteran's right leg scars due to residuals of a right 
leg gunshot wound are stable, not painful or tender on 
examination, and cover an area of less than 39 square 
centimeters. 

3.  The Veteran has mild incomplete paralysis of the 
superficial peroneal nerve of the right leg due to the 
residuals of his right leg shell fragment wound.

4.  The residuals of a left leg shell fragment wound 
(posterior and lateral crural muscles and muscles of the 
calf) are manifested by subjective complaints of pain, 
fatigue, decreased coordination, and weakness.  Objective 
manifestations include diminished muscle strength and 
weakness on prolonged weight bearing, but no increased 
fatigability or loss of deep fascia or muscle substance.  
There is no evidence of intermuscular scarring, adhesion to 
the bone, impairment of muscle tonus, muscle herniation, 
muscle atrophy, diminished muscle excitability, bone damage, 
or tendon damage.  Those manifestations amount to no more 
than moderately severe muscle injury.

5.  The Veteran's left leg scar due to residuals of a left 
leg gunshot wound is stable, not painful or tender on 
examination, and covers an area of less than 39 square 
centimeters.

6.  The Veteran has mild incomplete paralysis of the 
superficial peroneal nerve of the left leg due to the 
residuals of his left leg shell fragment wound.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a right leg shell fragment wound have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5311; 38 C.F.R. §§ 4.118, DCs 7801, 
7802, 7804 (2008).     

2.  The criteria for a separate 0 percent rating for the 
neurological manifestations of the residuals of a right leg 
shell fragment wound have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, DC 8522 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a left leg shell fragment wound have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5311; 38 C.F.R. §§ 4.118, DCs 7801, 7802, 7804 
(2008).     

4.  The criteria for a separate 0 percent rating for the 
neurological manifestations of the residuals of a left leg 
shell fragment wound have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, DC 8522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's residuals of a right leg shell fragment wound 
have been rated as 20 percent disabling under DC 5311, which 
pertains to injuries of Muscle Group XI.  The Veteran's 
residuals of a left leg shell fragment wound have been rated 
as 10 percent disabling under DC 5311.  Muscle Group XI 
encompasses the muscles of the posterior and lateral crural 
muscles and muscles of the calf.  The functions of the Group 
XI muscles include propulsion and plantar flexion of the 
foot, stabilization of arch, flexion of toes, and flexion of 
knee.  Under that diagnostic code, a 10 percent rating is 
warranted if impairment of the muscle group is moderate; a 20 
percent rating is warranted if impairment of the muscle group 
is moderately severe; and a 30 percent rating is warranted if 
it is severe.  38 C.F.R. § 4.73, DC 5314 (2008).  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).    

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).    

A severe muscle wound is a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  A history consistent 
with this type of injury should include hospitalization for a 
prolonged period of treatment of the wound, with a record of 
consistent complaint of cardinal symptoms worse than those 
shown for moderately severe muscle injuries, consisting of 
loss of power, weakness, lowered threshold of fatigue, pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with sound side indicate severe impairment 
of function.  If present, objective findings would also 
include X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to a long bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. 
§ 4.56(d)(4).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate I and Plate II under 38 C.F.R. § 4.71 
(2008).  For VA purposes, normal range of motion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).  

As an initial matter, the Board notes that the Veteran's 
claims for service connection for a right knee disability, as 
secondary to service-connected residuals of a right leg shell 
fragment wound, and a left knee disability, as secondary to 
service-connected residuals of a left leg shell fragment 
wound, are also currently on appeal.  Those issues are being 
remanded for a VA examination.  Any limitation of motion 
found to be due to residuals of a right leg shell fragment 
wound will therefore be adjudicated as part of the claim for 
service connection for a right knee disability, and any 
limitation of motion found to be due to residuals of a left 
leg shell fragment wound will be adjudicated as part of the 
claim for service connection for a left knee disability.  

The Veteran's service medical records show that on December 
14, 1944, he received shell fragment wounds to the left leg 
and right leg and a laceration to the left knee.  Medical 
records show that the Veteran was initially hospitalized from 
December 15, 1944, to February 26, 1945, for treatment of his 
multiple gunshot wounds.  The Veteran had a penetrating 
missile wound of the right and left calves and a laceration 
of the popliteal space of the left knee.  There was 
debridement of the left leg, and a foreign body was removed.  
The Veteran also received open wound care.  The Veteran was 
subsequently transferred to a different hospital to receive 
further medical treatment.  He was treated for sensory 
peripheral nerve injury of the peroneal and sural nerves in 
his right leg, and a foreign body was removed from his right 
leg in March 1945.  He was transferred to the Zone of the 
Interior on April 3, 1945, for further hospitalization and 
treatment.  Examination upon hospitalization revealed 
residual weakness of legs following shrapnel wounds to both 
lower legs.  There was pain in the legs on prolonged walking 
or running, but there was no limitation of motion in any 
joints.  On July 19, 1945, examination indicated that the 
shrapnel wounds of both the Veteran's legs were well-healed 
with no deformities.  There was some tenderness and 
anesthesia over the scar sites, and the Veteran complained of 
some pain on running.  However, there was no limitation of 
motion in any of the joints.  It was medically recommended 
that the Veteran be returned to limited duty for six months, 
and that at the end of such time, he was to be automatically 
returned to full duty.    

VA and private medical records dated from June 2007 to 
October 2008 show that the Veteran received intermittent 
treatment for peripheral neuropathy in the bilateral legs.  
The Veteran was treated for burning, numbness, weakness, and 
decreased sensation in the lower extremities.  Deep tendon 
reflexes of the lower extremities were decreased.  There was 
also dependent edema in the extremities bilaterally.  

On VA examination in January 2006, the Veteran complained of 
pain and stiffness in both lower legs that had grown 
progressively worse.  He reported nerve damage to both legs.  
He stated that he had flare-ups of severe pain with weather 
changes that lasted a couple of days.  He reported that his 
flare-ups caused him to move slower and also experience 
decreased vibratory and pain sensation below the bilateral 
knees.  Examination revealed no loss of deep fascia or muscle 
substance, muscle atrophy, intermuscular scarring, residuals 
of tendon damage, or residuals of bone damage.  No joints 
were limited in motion by muscle disease or injury, and no 
muscle was injured, destroyed, or traversed.  There was a 10 
inch longitudinal scar from the outer aspect of the right leg 
from the knee to the ankle.  It was normal in color and 
texture.  The scar was not painful or adherent, and there 
were no separate entry and exit wounds.  The Veteran also had 
a 27 inch longitudinal scar on his left leg from his groin to 
the ankle.  It was normal in color and texture.  The scar was 
not painful or adherent, and there were no separate entry and 
exit wounds.  Neurological examination showed general 
weakness in the lower extremities with decreased vibratory 
and pinprick pain sensation.  There was 2+ pitting edema in 
both ankles.  The diagnosis was lower leg muscle pain.    

At a March 2007 VA examination, the Veteran complained of 
burning pain in both legs from the knees to the feet at 
night.  He also reported pain in the legs after walking for 
10 minutes.  Examination revealed no intermuscular scarring, 
residuals of tendon damage, residuals of bone damage, muscle 
herniation, loss of deep fascia or muscle substance, or 
joints that were limited in motion by muscle disease or 
injury.  The diagnosis was residuals of muscle wounds in the 
bilateral legs.  The examiner found that the Veteran had a 
well-healed surgical scar on the lateral aspect of the right 
calf and numbness in the bilateral lower extremities.  There 
was full, equal muscle strength in the bilateral lower 
extremities.  The Veteran was able to ambulate with a walker 
despite severe, unrelated knee pain, a history of saphenous 
vein harvesting, and advanced age.  

On VA examination in January 2008, the Veteran complained of 
pain, decreased coordination, increased fatigability, and 
weakness in the bilateral lower extremities.  Examination 
revealed no intermuscular scarring, residuals of tendon 
damage, residuals of bone damage, muscle herniation, loss of 
deep fascia or muscle substance, or joints that were limited 
in motion by muscle disease or injury.  The Veteran had +1 
pedal edema bilaterally and severe vascular changes in the 
bilateral feet.  There was a 20 inch long scar on his left 
medial leg, a 12 inch long scar on his right lateral leg, and 
a 3 inch long oval scar on the right alterior calf.  The 
scars were not painful or tender to the touch or adherent.  
There were no separate entry and exit scars.  Neurological 
examination showed muscle strength of the bilateral lower 
extremities was 4/5.  There was mild impairment of the 
peroneal nerve bilaterally.  He had decreased sensation in 
the bilateral lower extremities.  His reflexes were normal, 
and there was no muscle atrophy, abnormal muscle tone or 
bulk, tremors, tics, or abnormal movements.  No joints were 
affected by the nerve disorder.  The Veteran's gait was 
antalgic.  An EMG indicated general polyneuropathy.  

With regarding to the Veteran's residuals of a right leg 
shell fragment wound, the Board finds that the objective 
findings of record are not indicative of any more than a 
moderately severe muscle injury.  There are no objective 
findings of a through and through wound by a high-velocity or 
large or multiple low-velocity missiles, with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  There is no evidence of 
wide damage to muscle groups in the missile track with 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles did not swell and harden abnormally in contraction, 
and there was no adhesion of scars to any bones, muscle 
atrophy, or diminished muscle excitability.  While weakness 
was noted on examination in January 2006 and loss of strength 
was noted on examination in January 2008, there was no 
objective evidence of decreased endurance, fatigue, fatigue-
pain, impairment of coordination, or uncertainty of movement.  
There was also no evidence of an inability to keep up with 
work requirements.  While the evidence does indicate a 
lengthy hospitalization in service, the Board finds that the 
length of hospitalization alone is not sufficient to warrant 
an increased rating of 30 percent for the Veteran's residuals 
of a right leg shell fragment wound where the overall 
symptomatology otherwise more nearly approximates the 
criteria for a 20 percent rating of a moderately severe 
muscle injury.  The Board thus finds that a rating in excess 
of 20 percent is not warranted under DC 5311.

With respect to the Veteran's residuals of a left leg shell 
fragment wound, the Board finds that the objective findings 
of record are indicative of a moderately severe muscle 
injury.  The objective findings show a deep penetrating wound 
by a small high-velocity or low-velocity missile with 
residuals of debridement.  The evidence also indicates that 
the Veteran underwent a lengthy hospitalization in service 
from December 14, 1944, to July 19, 1945, or approximately 7 
months.  There is no evidence of a track of a missile through 
one or more muscle groups with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  However, 
there has been objective evidence of pain, weakness, and loss 
of strength.  Therefore, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the evidence 
demonstrates a moderately severe muscle disability and that 
an increased 20 percent rating is warranted under DC 5311.  
However, the Board finds that a rating greater than 20 
percent is not warranted because the evidence does not show a 
severe muscle injury of the left leg.  While the Veteran had 
extensive hospitalization in service for a penetrating wound, 
the wound was not through and through and did not involve 
bone fractures.  The evidence does not show ragged, 
depressed, or adherent scars; wide damage to the muscle group 
in the missile track; loss of deep fascia, muscle substance, 
or soft flabby muscles; muscles that swell or harden 
abnormally on contraction; of a severe impairment of function 
as demonstrated by tests of strength, endurance, or 
coordination.

The regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claims were received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

The Veteran's scars due to his right leg shell fragment wound 
and left leg shell fragment wound may be rated under the 
applicable skin criteria.  Diagnostic Codes 7800 
(disfigurement of the head, face, or neck), 7803 
(superficial, unstable scars), and 7805 (other scars, rated 
on limitation of function of affected part) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  The 
assignment of ratings based on muscular disability rate the 
Veteran for any limitation of function of the affected part.  
Also, as stated previously, limitation of motion found to be 
due to residuals of a right leg shell fragment wound or left 
leg shell fragment wound will be later adjudicated as part of 
the claims for service connection for a right knee disability 
and a left knee disability.  

Diagnostic Code 7801 provides the criteria for a scar, other 
than head, face, or neck, that is deep or that causes limited 
motion.  A 10 percent rating is warranted for a scar that 
measures an area or areas exceeding 6 square inches (39 
square centimeters).  A 20 percent rating is warranted for a 
scar that measures an area or areas exceeding 12 square 
inches (77 square centimeters).  A 30 percent rating is 
warranted for a scar that measures an area or areas exceeding 
72 square inches (465 square centimeters).  A 40 percent 
rating is warranted for a scar that measures an area or areas 
exceeding 144 square inches (929 square centimeters).  
38 C.F.R. § 4.118, DC 7801 (2008).  Diagnostic Code 7802 
provides for a 10 percent rating for a superficial scar, 
other than head, face, or neck, that measures an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2008).    

The Veteran's right leg had a thin, longitudinal scar that 
was measured as 10 inches in a January 2006 VA examination 
and 12 inches in a January 2008 VA examination.  The January 
2008 examiner also found a 3 inch long oval scar on the right 
leg in addition to the 12 inch long longitudinal scar.  The 
Veteran's left leg had a thin, longitudinal scar that was 
measured as 27 inches in a January 2006 VA examination and 20 
inches in a January 2008 VA examination.  None of the scars 
on the Veteran's right leg were larger than 39 square 
centimeters or 929 square centimeters, nor were they in 
combination larger than 39 square centimeters or 929 square 
centimeters.  The Veteran's left leg scar was also not larger 
than 39 square centimeters or 929 square centimeters.  
Accordingly, the Board finds that the Veteran is not entitled 
to any separate 10 percent rating for his scars due to his 
right leg shell fragment wound and left leg shell fragment 
wound under DCs 7801 and 7802

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2008).  The Veteran's VA examinations in 
January 2006 and January 2008 show that the scars on his legs 
were not painful or tender to the touch.  Therefore, the 
Board finds that the Veteran is not entitled to a separate 10 
percent rating for his scars due to his right leg shell 
fragment wound and left leg shell fragment wound under DC 
7804.    

Diagnostic Code 8522 provides the rating criteria for 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  A 0 percent rating is warranted for mild 
incomplete paralysis.  A 10 percent rating is warranted for 
moderate incomplete paralysis.  A 20 percent rating is 
warranted for severe incomplete paralysis.  A 30 percent 
rating is warranted for complete paralysis; eversion of foot 
weakened.  38 C.F.R. § 4.124a, DC 8522 (2008).

The Veteran's January 2006 and January 2008 VA medical 
examinations and post-service medical records dated from June 
2007 to October 2008 show that he suffered from general 
peripheral neuropathy in his bilateral lower extremities.  He 
experienced such symptoms as burning, numbness, and general 
weakness in the lower extremities with decreased vibratory 
and pinprick pain sensation.  Deep tendon reflexes were 
decreased, and muscle strength of the bilateral lower 
extremities was 4/5.  There was also dependent edema in the 
lower extremities bilaterally.  When the neurological 
manifestations of a disability are primarily sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Resolving all doubt in favor of the Veteran, the 
Board finds that the neurological manifestations of the 
residuals of his right leg shell fragment wound and left leg 
shell fragment wound most nearly approximate incomplete 
paralysis of the superficial peroneal nerve that is mild in 
degree.  Accordingly, the Board finds that the Veteran is 
entitled to separate 0 percent ratings for the neurological 
manifestations of mild incomplete paralysis of the 
superficial peroneal nerve due to the residuals of his right 
leg shell fragment wound and the residuals of his left leg 
shell fragment wound.  However, incomplete paralysis that is 
more than mild is not shown because the evidence does not 
show muscle atrophy, motor impairment, or constant pain.  
38 C.F.R. § 4.124a, Diagnostic Code 8522 (2008).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's residuals of a right leg shell fragment wound 
do not warrant a rating in excess of 20 percent under the 
applicable diagnostic criteria during any of the time under 
consideration.  However, the Board finds that the Veteran is 
entitled to an increased 20 percent rating, but no higher, 
for the residuals of a left leg shell fragment wound under DC 
5311.  The Board also finds that separate 0 percent ratings 
for the neurological manifestations of the residuals of a 
right leg shell fragment wound and neurological 
manifestations of the residuals of a left leg shell fragment 
wound are warranted under DC 8522 because mild incomplete 
paralysis of the superficial peroneal nerves is shown.  The 
Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2007; a rating 
decision in February 2008; and a statement of the case in 
August 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for residuals of a right leg shell 
fragment wound is denied.  

A separate 0 percent rating for the neurological 
manifestations of the residuals of a right leg shell fragment 
wound under DC 8522, is granted.  

An increased rating for residuals of a left leg shell 
fragment wound is granted.  

A separate 0 percent rating for the neurological 
manifestations of the residuals of a left leg shell fragment 
wound under DC 8522, is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  

The Veteran seeks service connection for his right knee 
disability as secondary to his service-connected residuals of 
a right leg shell fragment wound and service connection for 
his left knee disability as secondary to his service-
connected residuals of a left leg shell fragment wound.  A 
disability may be service-connected if it is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2008).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
the regulation addressing service connection for disabilities 
on a secondary basis, 38 C.F.R. § 3.310(b), was amended in 
September 2006), effective October 10, 2006.  71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006.  

The Veteran was afforded VA examinations for his knee 
disabilities in February 2004, January 2006, and March 2007.  
The examiners provided a diagnosis of osteoarthritis of the 
bilateral knees.  The February 2004 examiner opined that 
given that the changes had developed within the last two 
years according to the examination and the Veteran's own 
statements, it was not at least as likely as not that the 
degenerative joint disease of the knees was related to the 
shrapnel wounds that the Veteran sustained during service.  
However, the examiner did not have access to the Veteran's 
entire claims file and was unable to review it.  Similarly, 
the examiner at the January 2006 and March 2007 examinations 
was unable to resolve the issue of whether the Veteran's knee 
disabilities were related to his shrapnel injuries in service 
without resort to mere speculation because she did not have 
access to the Veteran's claims file for review.  She 
explained that his osteoarthritis could as easily be due to 
age, wear, and saphenous vein harvesting for coronary artery 
bypass graft surgery in 1995 as it was due to injury.  Not 
only did the examiners lack access to the Veteran's claims 
file in rendering their opinions, but they additionally did 
not address the question of whether the Veteran's 
service-connected residuals of a right leg shell fragment 
wound worsened the Veteran's knee disabilities.  Thus an 
additional opinion regarding aggravation of the knee 
disabilities by the residuals of the leg shell fragment 
wounds is needed.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, the current VA examinations do not 
indicate whether there is additional limitation of motion or 
function of the bilateral knees apart from the osteoarthritis 
that is due to residuals of a right leg shell fragment wound 
or residuals of a left leg shell fragment wound.   

A VA examiner has not reviewed the Veteran's claims file in 
rendering his opinion as to whether the Veteran's bilateral 
knee disabilities were related to his service-connected 
residuals of bilateral leg shell fragment wounds.  In 
addition, a VA examiner has not specifically opined as to 
whether the Veteran's service-connected residuals of a right 
leg shell fragment wound aggravated his nonservice-connected 
right knee disability or whether the Veteran's 
service-connected residuals of a left leg shell fragment 
wound aggravated his nonservice-connected left knee 
disability.  Finally, a VA examiner has not indicated whether 
there is additional limitation of motion or function of the 
bilateral knees that is due to residuals of a right leg shell 
fragment wound or residuals of a left leg shell fragment 
wound.  The Board therefore finds that an additional 
examination and opinion addressing those issues is necessary 
to fairly decide the merits of the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed knee disabilities and his 
residuals of right and left leg shell 
fragment wounds.  The examiner should 
attempt to reconcile the opinion with 
the medical opinions of record.  The 
rationale for all opinions must be 
provided.  The claims folder must be 
reviewed by the examiner and the report 
must note that review.  Specifically 
the examiner should provide the 
following information:
 
a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's osteoarthritis of 
the right knee is due to or 
aggravated (increased in severity 
beyond the natural progress of the 
condition) by the residuals of a 
right leg shell fragment wound?

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's osteoarthritis of 
the left knee is due to or 
aggravated (increased in severity 
beyond the natural progress of the 
condition) by the residuals of a 
left leg shell fragment wound?

c)  Is there any additional 
limitation of motion or function of 
the right knee that is due to the 
residuals of a right leg shell 
fragment wound?

d)  Is there any additional 
limitation of motion or function of 
the left knee that is due to the 
residuals of a left leg shell 
fragment wound?

2.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


